27 F.3d 563
Germany (Corine D.)v.Wilson (T.G.), Officer, Skibicki (B.A.), Officer, PoliceDepartment of Town of Capitol Heights, Maryland of/and inPrince George's County of State of Maryland, and Entity,Mayor and Common Council and Entity of Town of CapitolHeights Maryland, of State of Maryland of Prince George'sCounty, Prince George's County Police Dept., Prince George'sCounty, Prince George's County Policy Makers and PolicyEnforcers for Prince George's County of State of Md.
NO. 93-2404
United States Court of Appeals,Fourth Circuit.
June 08, 1994

1
Appeal From:  D.Md.


2
AFFIRMED.